department of the treasury i n t e r n al r e v e n u e s e r v i c e w as h i n g t o n d c offic e of c h ief c o u n sel number release date date cc dom it a wta-n-109776-00 uilc memorandum for renee brotman from george baker assistant to branch chief branch subject revrul_99_7 issues this chief_counsel_advice follows up on our memorandum to you dated date regarding the tax treatment of employer-reimbursed transportation_expenses and it provides additional guidance regarding temporary and regular work locations for purposes of revrul_99_7 1999_5_irb_4 this memorandum may be shared with field offices chief_counsel_advice is not binding on examination or appeals and is not a final case determination this document is not to be relied upon or otherwise cited as precedent background as discussed in our earlier memorandum business_expense reimbursements paid_by employers to employees generally are wages subject_to income_tax and employment_taxes unless the expenses are deductible business_expenses reimbursed pursuant to an accountable_plan revrul_99_7 provides rules for determining whether daily transportation_expenses that is transportation_expenses incurred in going between the employee’s residence and a work location are deductible business_expenses in our discussions with you we have assumed that the pertinent rule in revrul_99_7 is holding which states if a taxpayer has one or more regular work locations away from the taxpayer’s residence the taxpayer may deduct daily transportation_expenses incurred in going between the taxpayer’s residence and a temporary_work_location in the same trade_or_business regardless of the distance generally an employee’s regular work location is a location at which the employee works or performs services on a regular basis an employee may be considered as working or performing services on a regular basis whether or not the employee works or performs services at that location every week or on a set schedule see revrul_90_23 1990_1_cb_28 obsoleted on other grounds by rev_rul revrul_90_23 provides as an example that daily transportation_expenses incurred by a doctor in going wta-n-109776-00 between the doctor’s residence and one or more offices clinics or hospitals at which the doctor works or performs services on a regular basis are nondeductible commuting expenses on the other hand a temporary_work_location is a location at which the employee works or performs services on a temporary basis revrul_99_7 provides a 1-year standard for determining whether employment with respect to any particular work location is temporary rather than regular if employment at a work location is realistically expected to last and does in fact last for year or less the employment is temporary in the absence of facts and circumstances indicating otherwise if employment at a work location is realistically expected to last for more than year or there is no realistic expectation that the employment will last for year or less the employment is not temporary regardless of whether it actually exceed sec_1 year if employment at a work location initially is realistically expected to last for year or less but at some later date the employment at that location is realistically expected to exceed year that employment will be treated as temporary in the absence of facts and circumstances indicating otherwise until the date that the realistic expectation changes and will be treated as not temporary after that date determining whether employment at a particular work location is temporary or regular depends on applying the rules set forth above to the facts and circumstances of that employment we have provided below additional guidance illustrated by examples in which we assume that the employees each have a regular work location away from the residence break_in_service you have asked about the effect a break_in_service at a particular location will have on determining whether an employee’s employment at the location is temporary the issue arises when an employee is instructed to work at a certain client’s office for a specified period then work at another site and then work again at the client’s office for another specified period the question is whether the break_in_service at the particular location is so significant that the employer may treat employment at the location a sec_2 separate periods of employment rather than continuous period of employment wta-n-109776-00 because of the highly individual nature of the factual inquiry involved the irs has not issued general guidance in this area the determination whether a break is so significant that it warrants treating the two periods of employment as separate periods or constitutes a hiatus in one continuous period of employment is made by taking into account all facts and circumstances while there is no general guidance on what is considered a significant break we believe that a break of weeks or less is not significant and will not stop the clock in applying the 1-year limitation on the other hand for employers administering transportation expense reimbursements under an accountable_plan we believe that it is reasonable to treat a break of at least months as significant thereby treating two work segments separated by a 7-month break as separate periods of employment for applying the 1-year limitation in our view this would be the case regardless of the nature of the employee’s work activities or the nature of the break and regardless of whether the subsequent employment at the work location was anticipated for the month break to be considered a significant break we believe there must be at least a month continuous period during which the employee is absent from the work location in question this interpretation of what is a significant break period can be illustrated by the following examples example expected break of weeks on january employee blue receives the following work assignments work at client def’s office for an month period january -august work exclusively at client ghi’s office for weeks september - september and then work again at def’s office for a 4-month period september - january because the 3-week break_in_service at def’s office is inconsequential on january there is a realistic expectation that employee blue will be employed at def’s office for a period exceeding year january through january of the following year employee blue’s employment at def’s office is not temporary and any reimbursements of his transportation_expenses between his residence and def’s office are taxable wages example expected break of months the facts are the same as in example except the interim assignment at client ghi’s office will last for months september - march of the following year followed by the 4-month assignment to def’s office april - july because on january there is a realistic expectation that employee blue will work at client def’s office for discrete periods of employment separated by a period of or more months during which employee blue will be absent from def’s offices and each of these periods will last for year or less employee wta-n-109776-00 blue’s employment at def’s office is considered temporary for each of these periods and reimbursements of his transportation_expenses between his residence and def’s office paid under an accountable_plan are not taxable wages this would be the case even if employee blue had spent some of the interim 7-month period on vacation or at training rather than working at ghi’s office example unexpected reassignment after weeks employee yellow is instructed to work at client jkl’s office for an 8-month period january - august at the end of this assignment she is assigned to work at client mno’s office for a 10-month period september - june of the following year however on september weeks into the mno assignment employee yellow is reassigned to work at jkl’s office due to unforeseen complications for a 4-month period september - january of the following year here upon commencing service at jkl’s office there was a realistic expectation that the employment at that location would last for year or less and that expectation did not change during the initial 8-month assignment however because the 3-week break is insignificant the reassignment to jkl’s office constitutes a change in employee yellow’s expectation as mentioned above revrul_99_7 provides if employment at a work location initially is realistically expected to last for year or less but at some later date the employment is realistically expected to exceed year that employment will be treated as temporary in the absence of facts and circumstances indicating otherwise until the date that the taxpayer's realistic expectation changes and will be treated as not temporary after that date therefore when employee yellow returns to client jkl’s office on september she has the expectation that her employment there will last for more than year that is beginning with the initial january assignment and ending january of the following year her employment at jkl’s office is not temporary as of september and any reimbursements of her transportation_expenses between her residence and jkl’s office during the reassignment are taxable wages example unexpected reassignment after months the facts are the same as in example except the unexpected reassignment to client jkl’s office which will as in example last for months occurs months after employee yellow started her assignment at client mno’s office as in example the initial 8-month assignment at jkl’s office is considered employment at a temporary_work_location because the break following the initial assignment is significant the reassignment is considered a separate period of wta-n-109776-00 employment rather than a change in expectation regarding the duration of the initial assignment accordingly employee yellow’s employment at jkl’s office is considered temporary for each of these periods and reimbursements of her transportation_expenses between her residence and jkl’s office paid under an accountable_plan are not taxable wages this would be the case even if employee yellow had spent some of the interim 7-month period on vacation or at training rather than working at mno’s office infrequent work locations you have also asked whether an employer may treat an employee’s transportation_expenses as deductible business_expenses under revrul_99_7 when the employee performs services at the location on a recurring but infrequent or sporadic basis for a period of more than one year we believe that in certain situations employment of this nature may be so infrequent or sporadic that it would be impractical or unreasonable to focus solely on the expectation of the total span of employment at the location in applying the 1-year limitation established in revrul_99_7 in these particular cases rather we believe that the realistic expectation surrounding the infrequent or sporadic nature of the employment at that other location may be treated as satisfying the 1-year limitation on employment at a temporary_work_location as in the break_in_service area because of the highly individual nature of the factual inquiry involved the irs has not issued general guidance to define when an assignment is so infrequent or sporadic that it may be treated as if it were temporary under the 1-year limitation for employers administering transportation expense reimbursements under an accountable_plan we believe that if there is an initial realistic expectation that an employee will perform services at a work location for a period exceeding year but for no more than workdays or partial workdays during each of the calendar years within that period then employment at that location may be treated as temporary rather than nontemporary for a calendar_year in which the employee actually works no more than workdays or partial workdays at that location we also believe however that if employment at a work location initially may be treated as temporary under the above interpretation of infrequent work at a location but at some point this expectation changes then the assignment at that location will not be considered temporary for at least the remainder of that calendar_year this interpretation of infrequent employment at a work location can be illustrated by the following examples example on january employee green who has a regular office at her employer’s headquarters is assigned by her employer to manage projects each of which is expected to last months project sec_1 and each require her wta-n-109776-00 presence at least once a week but employee green only visits the other project sites on an as needed basis times or fewer within a calendar_year for each project project site sec_1 and are not temporary work locations because employee green goes to each site for more than year and not on an infrequent basis however project site sec_3 and are temporary work locations even though the employment is expected to span more than year at each site because she expects to go to each of these project sites no more than times during each calendar_year example the facts are the same as in example except that on october employee green is instructed by her employer to spend all of her working hours during october and november at project site while other employees fill in for her on the other projects on december she resumes her previous schedule and each of the projects is completed on time as of october and for the rest of the calendar_year project site is no longer considered a temporary_work_location because at that point there is a realistic expectation that employee green will spend more than days at the site during that calendar_year beginning january of the second year however project site is again a temporary_work_location because the realistic expectation of the number of visits to that site in the second calendar_year did not change
